DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2020 has been entered.
Status of the Claims
In the amendment dated 03/23/2020, claims 1, 7-9, 15-16 are pending.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
claim 1- line 8 and claim 9 - line 9, the limitation “the connector” should read -- the at least one connector -- so that it can be consistent with the claim language recited in claims 1,7, 9, 15 ( claims 1,7, 9, 15 recite “the at least one connector”).
Claim 8 - lines 1-2, “each of the heat mat sections include …” should read -- each of the heat mat sections includes …--
Claim 16 - line 1, the limitation “each heat mat section” should read -- each of the heat mat sections –
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the term “a user preference” in the limitation “…based on a user preference associated with an identified user…” in line 10. It is unclear whether this limitation corresponding to “a user reference” recited in line 5 of the same claim or introducing a new limitation not related to the user reference in line 5. Then, it is unclear the following term “the user preference” in line 10 referred to the user reference in line 5 or line 10. For examination purposes, the term “user reference” in line 10 refers to the one in line 5.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Obradovich (US6, 009, 355) in view of Ohira (US2015/0353119 A1), and further in view of Kuno et al. (US2009/0294259 A1)
Regarding claim 1, Obradovich discloses
 	A system (a multimedia information and control system for automobiles, see abstract) comprising: a steering wheel assembly (steering wheel, see col.6, line 5) including a plurality of heat mat sections (steering wheel heaters, see col.7 lines 60-62); 
a display (liquid crystal display screen 209, see fig.11) configured to receive a user preference (STEERING WHEEL option 1553, see fig.15. The option is selected by the user), wherein the display (display screen 209, see fig.11) includes a steering wheel image (the display screen 209 shown in fig.11 includes a steering wheel image); and 
a controller (processor 105, see fig.1) coupled to the heat mat sections (steering wheel heaters, see col.7 lines 60-62) via at least one connector (see col.7, lines 56-62, wherein the processor 105 enables or disables steering wheel heaters. It is clear that there is a wire(s)/cable(s)/connector in between the processor 105 and the steering wheel heaters to send signals controlling the steering heaters), the controller (processor 105, see fig.1) configured to instruct the connector (wire(s)/cable(s)/connector in between the processor 105 and the steering wheel heaters to send signals controlling the steering heaters) to provide current to at least one of the heat mat sections (steering wheel heaters, see col.7 lines 60-62) based on the user preference (STEERING WHEEL option 1553, see fig.15) associated with an identified user (STEERING WHEEL option 1553 selected by the user to enable/disable the steering wheel heaters) and received from the display (STEERING WHEEL option 1553 received from the display screen 209, see fig.15)..
 instruct the connector to provide current to at least one of the heat mat sections based on a user preference associated with an identified user). For examination purposes, In the Examiner position, after receiving the user’s selection, the controller starts its operation and let the connector in between the processor and the heat mat sections to provide the current to one of the heat mat sections).


    PNG
    media_image1.png
    652
    627
    media_image1.png
    Greyscale

Figure 11 of Obradovich
 
However, Obradovich does not explicitly disclose a plurality of heat mat sections each covering a portion of a steering wheel to selectively heat a respective portion of the steering wheel;
the steering wheel image including visual indications of the heat mat sections;
the user preference includes a temperature preference associated with each of the heat mat sections.
Ohira discloses a steering wheel structure, comprising:
A plurality of heat mat sections (first heat generating body 34 and second heat generating body 36, see fig.2) each covering a portion of a steering wheel (steering wheel shown in fig.2) to selectively heat a respective portion of the steering wheel (see para.0036: “a first heat generating body 34 (heater) and a second heat generating body (heater) 36, serving as heat generating body”).

    PNG
    media_image2.png
    502
    657
    media_image2.png
    Greyscale

Figure 2 of Ohira
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the steering wheel’s heaters of Obradovich to include the teaching of Ohira, such that the plurality of heat mat sections each covering a portion of a steering wheel to selectively heat a respective portion of the steering wheel as taught by Ohira. Doing so allows to heat substantially all portions of the steering wheel.
Furthermore, Kuno discloses an electric operating device of a vehicle seat, comprising:
a display (vehicle-mounted monitor 120, see fig.17) configured to receive a user preference (see “ON/OFF” and “MODES” in figs.14 and 17. See para.0116, the “on/off”, “Modes” can be carried out by the user), wherein the display (vehicle-mounted monitor 120, see fig.17) includes a vehicle seat image including visual indications of the heat mat sections (see activating portions of heater J in figures 14 and 17); 
the user preference (see “ON/OFF” and “MODES” in figs.14 and 17) includes a temperature preference associated with each of the heat mat sections (the “on/off” and “modes” options include mode of warming each of the heat mat sections J or all of the heat mat sections J as shown in fig.17, para.0101, 0116. By capable of warming mat sections J, the “on/off” and/or “modes” options (equivalent to the claimed “temperature preference”) associated with each of the heat mat sections). 

    PNG
    media_image3.png
    481
    748
    media_image3.png
    Greyscale

Figure 17 of Kuno

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the display 209 and the steering wheel option displayed on the screen 209 in  combination Obradovich and Ohira as taught by Kuno, such that the steering wheel image in Obradovich modified by Ohira including visual indications of the heat mat sections as taught by Kuno and the user preference in Obradovich includes a temperature 

Regarding claim 9, Obradovich discloses
A steering wheel assembly, comprising: a steering wheel (steering wheel, see col.6, line 5);
 	a plurality of heat mat sections (steering wheel heaters, see col.7 lines 60-62); 
a display (liquid crystal display screen 209, see fig.11) configured to receive user preference (STEERING WHEEL option 1553, see fig.15. The option is selected by the user), wherein the display (display screen 209, see fig.11) includes a steering wheel image (the display screen 209 shown in fig.11 includes a steering wheel image); and 
a controller (processor 105, see fig.1) coupled to the heat mat sections (steering wheel heaters, see col.7 lines 60-62) via at least one connector (see col.7, lines 56-62, wherein the processor 105 enables or disables steering wheel heaters. It is clear that there is a wire(s)/cable(s)/connector in between the processor 105 and the steering wheel heaters to send signals controlling the steering heaters), the controller (processor 105, see fig.1) configured to instruct the connector (steering wheel heaters, see col.7 lines 60-62) to provide current to at least one of the heat mat sections (one of the steering wheel heaters, see col.7 lines 60-62) based on a user preference (STEERING WHEEL option 1553, see fig.15) associated with an identified user (STEERING WHEEL option 1553 selected by the user to enable/disable the steering wheel heaters), 
(Notes: in the current application, the specification does not clearly explain how “ the controller configured to instruct the connector to provide current to at least one of the heat mat 
However, Obradovich does not explicitly disclose a plurality of heat mat sections the steering wheel and configured to selectively heat a respective subset of the steering wheel;
The steering wheel image including visual indications of the heat mat sections;
the user preference includes a temperature preference associated with each of the heat mat sections.
Ohira discloses a steering wheel structure, comprising:
A plurality of heat mat sections (first heat generating body 34 and second heat generating body 36, see fig.2) each covering a portion of a steering wheel (steering wheel shown in fig.2) to selectively heat a respective portion of the steering wheel (see para.0036: “a first heat generating body 34 (heater) and a second heat generating body (heater) 36, serving as heat generating body”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the steering wheel’s heaters of Obradovich to include the teaching of Ohira, such that the plurality of heat mat sections each covering a portion of a steering wheel to selectively heat a respective portion of the steering wheel as taught by Ohira. Doing so allows to heat substantially all portions of the steering wheel.
Furthermore, Kuno discloses an electric operating device of a vehicle seat, comprising:
vehicle-mounted monitor 120, see fig.17) configured to receive a user preference (see “ON/OFF” and “MODES” in figs.14 and 17. See para.0116, the “on/off”, “Modes” can be carried out by the user), wherein the display (vehicle-mounted monitor 120, see fig.17) includes a vehicle seat image including visual indications of the heat mat sections (see activating portions of heater J in figures 14 and 17); 
the user preference (see “ON/OFF” and “MODES” in figs.14 and 17) includes a temperature preference associated with each of the heat mat sections (the “on/off” and “modes” options include mode of warming each of the heat mat sections J or all of the heat mat sections J as shown in fig.17, para.0101, 0116. By capable of warming mat sections J, the “on/off” and/or “modes” options (equivalent to the claimed “temperature preference”) associated with each of the heat mat sections).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the display 209 and the steering wheel option displayed on the screen 209 in  combination Obradovich and Ohira as taught by Kuno, such that the steering wheel image in modified Obradovich by Ohira including visual indications of the heat mat sections as taught by Kuno and the user preference in Obradovich includes the temperature preference associated with each of the heat mat sections as taught by Kuno. Doing so allows to enable/disenable different heating portions displayed on the monitor/screen.
Regarding claims 7 and 15, Obradovich/Kuno discloses substantially all the claimed limitations as set forth.
However, Obradovich/Kuno does not explicitly disclose the at least one connector includes a steering wheel connector and a controller connector, the steering wheel connector configured to couple wires from the heat mat sections to the controller connector.  
Ohira further discloses the at least one connector (harness 44 and switch 48, see fig.4) includes a steering wheel connector (harness 44, see fig.4) and a controller connector (switch 48, see fig.4), the steering wheel connector (harness 44, see fig.4) configured to couple wires from the heat mat sections (see para.0043: “connecting wires… provided at end portions of the respective heating wires 40 of the first heat generating body 34 and the second heat generating body 36”) to the controller connector (switch 48, see fig.4).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the circuit in Obradovich/Kuno to include the at least one connector includes a steering wheel connector and a controller connector, the steering wheel connector configured to couple wires from the heat mat sections to the controller connector as taught by Ohira, Doing so allows to connect the control to the heating portions effectively.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Obradovich in view of Ohira, and further in view of Kuno as applied to claims 1 and 9, and further in view of Yasuda US2010/0071502A1)
Regarding claims 8 and 16, Obradovich/Ohira/ Kuno discloses substantially all the claimed limitations as set forth.
However, Obradovich/Ohira/ Kuno does not explicitly disclose each of the heat mat sections include a sensor configured to provide feedback data indicative of a status of the associated heat mat to the controller.  
Nevertheless, Yasuda discloses a steering wheel, comprising:
each heat mat section (heating member 24 including heating elements 25 and 26, see figs 2A-2B) includes a sensor (sensing element 29, see figs 2A-2B) configured to provide feedback data indicative of a status of the associated heat mat section (heating member 24 including heating elements 25 and 26, see figs 2A-2B) to the controller (electronic control unit (ECU) 16, see pars. 0042-0043).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the steering wheel in Obradovich/Ohira/ Kuno to include the teaching each of the heat mat sections include a sensor configured to provide feedback data indicative of a status of the associated heat mat to the controller as taught by Yasuda. Doing so allows the ECU can easily perform feedback control of the temperature of the corresponding heating member. This advantageously allows the ECU to accurately adjust the surface temperature of the leather-covered portions (see pars. 0042-0043 of Yasuda).
Response to Arguments
Claim Objections: the amendments filed on 03/23/2020 have raised new issues. The claim Objections are maintained.
Claim Interpretation: since claims 2, 3, 10-11 are cancelled, the claims are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112.
Claim Rejections - 35 USC § 112(b): the amendments filed on 03/23/2020 have raised new issues. The 112(b) rejections are maintained.
Claim Rejections - 35 USC § 103: Applicant’s arguments, see Remarks, filed on 03/23/2020, with respect to the rejection(s) of claim(s) 1 under 103 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination Obradovich, Ohira, and Kuno.
Applicant’s arguments:” none of these references disclose a "controller configured to instruct the connector to provide current to at least one of the heat mat sections based on the user 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). 
In this case, the main reference Obradovich discloses the steering wheel having the plurality a heat mat heaters/ sections to generating heat. In Obradovich, figure 15, there is the steering wheel option 1553 allows the user to turn on/off heat of the steering wheel; thus, the steering wheel option 1553 is equivalent to the claimed user preference.
It would have been obvious to one of ordinary skill in the art that there is a wiring circuit in between the processor 105 and the steering wheel heaters for the purpose of turning on/off the heaters; thus, it is clear that the processor 105 configured to instruct the electrical wires/ cables/connect to provide current to at least one of the heat mat sections based on the steering wheel option 1553 selected by the user, wherein the steering wheel option 1553 is displayed on the screen 209. Thus, Obradovich discloses the claimed features: “a controller configured to instruct the connector to provide current to at least one of the heat mat sections based on the user preference associated with an identified user and received from the display”.
The Examiner agrees that Obradovich does not explicitly disclose that “the user preference includes a temperature preference associated with each of heat mat sections”. However, Kuno discloses an electric operating device of a vehicle seat, wherein the heating mat 
In Kuno,  the “on/off” and/or “modes” option include mode of warming each of the heat mat sections J or all of the heat mat sections J as shown in fig.17, para.0101, 0116. By capable of warming mat sections J, the “on/off” and/or “modes” option (equivalent to the claimed “temperature preference”) is associated with each of the heat mat sections J. Thus, Kuno discloses the limitation “the user preference includes a temperature preference associated with each of heat mat sections” as required in the claim.
For the above reasons, the rejections to claim 1 are respectfully sustained by the Examiner.
Claim 9 is rejected by the same reasons above.
Claims 7-8 and 15-16 are rejected by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140218307 A1 discloses a vehicle includes a multi-touch screen and a controller, comprising the screen 500-600 displays the steering wheel image and steering wheel controls (see figs.5-6).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761